ORDER
PER CURIAM.
Defendant, John Edward Rogers, was convicted, in a court-tried case of assault first degree, a class A felony, attempted forcible rape, and armed criminal action. He was sentenced as a persistent sexual offender to consecutive terms of imprisonment of ten (10) years, thirty (30) years, and ten (10) years respectively. Defendant appeals only from the assault first degree conviction. No jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed pursuant to Rule 30.25(b).